Citation Nr: 0605898	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  99-11 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Validity of the debt resulting from the overpayment of 
compensation benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from July 1979 to July 
1985.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 1996 determination by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York. 


FINDINGS OF FACT

1.  In May 1986, the veteran reported receiving disability 
severance pay in the amount of $6000.

2.  The veteran was awarded VA compensation benefits 
effective from discharge from service, and began receiving 
such benefits after the $6000 had been recouped.

3.  The veteran had actually received $11,530.80 in 
disability severance pay.


CONCLUSION OF LAW

The veteran received disability severance pay, in the amount 
of $11,530.80, which must be recouped from his VA 
compensation benefits.  38 U.S.C.A. § 5304(a) (West 2002); 38 
C.F.R. § 3.700 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In deciding this appeal, the Board has considered potential 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West. 
2002).  However, the law regarding the recoupment of 
disability severance pay is contained in 38 U.S.C.A. § 5304, 
and the notice and duty-to-assist provisions of the VCAA do 
not apply in Chapter 53 cases.  See Barger v. Principi, 16 
Vet. App. 132, 138 (2002).  Regardless, even if the VCAA 
applied to the instant case, it is clear from the statements 
of the veteran and his representative that they are aware of 
the evidence necessary to substantiate the claim.  
Furthermore, there is no indication that there is any 
available evidence that could be obtained to substantiate the 
veteran's claim.

The law states that not more than one award of pension, 
compensation, or emergency officers' regular or reserve 
retirement pay will be made concurrently to any person based 
on his own service, except as provided with respect to naval 
pension and a waiver of retirement pay.  See 38 U.S.C.A. § 
5304(a); 38 C.F.R. § 3.700.

The veteran was discharged from service in July 1985 due to 
disability.  In May 1986, the veteran submitted a claim for 
disability compensation.  On his claim, the veteran reported 
that he had received $6000 in disability severance pay from 
the armed forces.

In August 1988 the veteran was informed that he had been 
granted service connection for chronic leg edema and 
hemorrhoids.  He was awarded a combined disability rating of 
10 percent effective from the day following his discharge 
from service.  The August 1988 letter also informed the 
veteran that his disability compensation would be withheld 
until the full amount of his $6000 in severance pay had been 
recouped.

In November 1988, the RO received a VA Form 3101 indicating 
that on July 23, 1985, the veteran had received disability 
severance pay in the amount of $11,530.80.  The RO sought 
confirmation of the amount, and in April 1996, the RO 
received a letter from the Defence Finance and Accounting 
Service which states that on July 23, 1985, the veteran 
received disability severance pay in the amount of 
$11,530.80.  In a May 1996 letter, VA informed the veteran 
that the initial $6000 in disability severance pay had been 
recouped, but that the $5,530.80 amount remaining of the 
$11,530.80 total needed to be recovered.

The veteran disagreed, asserting that he had only been 
awarded $6000 in disability severance pay.  In August 1988 
the veteran submitted a military severance pay worksheet 
dated in May 1985.  This worksheet indicates that the 
veteran's estimated separation/severance pay would be 
$7,444.80, less tax.  The veteran also submitted an August 
1988 letter from his service representative.  The service 
representative provided calculations indicating that the 
veteran's service should have entitled him to $5929 in 
disability severance pay.

The veteran has requested that he be provided a copy of the 
cancelled check showing the amount of disability severance 
paid.  The Board does not find that a copy of a cancelled 
check is necessary to decide this case.  In this case the 
veteran has not provided any official documentation to 
substantiate his allegations.  The May 1985 military 
worksheet, and the August 1988 calculations by his service 
representative are only estimates.  They provide no 
information as to the amount that the veteran actually 
received from the military in disability severance pay.

In contrast, VA has been provided official documentation from 
the Government on two occasions as to the actual amount of 
disability severance pay that the veteran was paid upon 
discharge from service.  Both sources confirmed that the 
veteran received $11,530.80 in disability severance pay on 
July 23, 1985. 

In this case, the preponderance of the evidence establishes 
that the veteran received disability severance pay in the 
amount of $11,530.80, and was overpaid compensation benefits 
in the amount of $5, 530.80.


ORDER

The appeal is denied.  


____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


